DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Japanese patent application number 2020-086730, filed on May 18, 2020, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on May 11, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takamiya et al. (US Pub. 2011/0279723), in view of Krymski (US Pub. 2009/0273696).
In regard to claim 1, note Takamiya discloses a signal processing circuit, comprising a reference signal line (paragraphs 0012-0022, 0039-0041, 0110-0115, figure 1, 3: 6, 10, and figure 7: “Ramp”, 150/151, 161; the signal line between the reference voltage supplying circuit, i.e., DAC 161, and the ADC 150/151 supplies a reference signal), a processing circuit that processes a potential of the reference signal line and a potential of an input signal (paragraphs 0110-0115, and figure 7: 150/151; the ADC 150/151 processes the refence signal and the input image signal),  a first reference voltage supplying circuit that outputs a predetermined potential to one end of the reference signal line (paragraphs 0012-0022, 0039-0041, 0110-0115, figure 1, 3: 6, 10, and figure 7: “Ramp”, 150/151, 161; the DAC 161 supplies the potential, i.e., “Ramp”, to one end of the reference signal line connected to the ADC 150/151). 
Therefore, it can be seen that the primary reference fails to explicitly disclose a second reference voltage supplying circuit that outputs a predetermined potential to the other end of the reference signal line.
In analogous art, Krymski discloses a signal processing circuit that includes a second reference voltage supplying circuit that outputs a predetermined potential to the other end of the reference signal line (paragraphs 0110-0112, 0117-0118, 0122-0124, and figures 7, 11A: 34, 39; first and second reference voltage supplying circuits 34 are connected to opposite ends of the reference signal line 39).  Krymski teaches that the 
In regard to claim 2, note Krymski discloses that the processing circuit is arranged so as to be sandwiched between the first reference voltage supplying circuit and the second reference voltage supplying circuit in a plan view of the signal processing circuit (paragraphs 0110-0112, 0117-0118, 0122-0124, and figures 7, 11A: 34, 30, 3; the processing circuits 30/3 are sandwiched between the first and second reference voltage supplying circuits 34).
In regard to claim 3, note Krymski discloses that the first reference voltage supplying circuit and the second reference voltage supplying circuit supply the reference signal line with a same potential (paragraph 0123; the same signal is sent from both circuits 34 at the same time).
In regard to claim 4, note Takamiya discloses that the first reference voltage supplying circuit and the second reference voltage supplying circuit each have a current control counter, an offset control circuit, a current source, and a load resistor, a current of the current source is controlled by the current control counter and the offset control circuit, and the reference signal line is supplied with a potential based on the current 
In regard to claim 5, note Takamiya discloses that the first reference voltage supplying circuit and the second reference voltage supplying circuit each have a current source, an integral capacitor, and a reset circuit, and a reference signal is generated by the current source and the integral capacitor after a potential of the reference signal line is reset by the reset circuit (paragraphs 0373-0381, and figure 32: I601, C, SW611; each reference voltage supplying circuit is considered to include a current source I601, an integral capacitor C, and a reset circuit SW611, that are used to generate the reference signal by the current source I601 and the integral capacitor C after a potential of the reference signal line is reset by the reset circuit SW611).
In regard to claim 10, note Takamiya discloses that the processing performed by the processing circuit is processing for converting the input signal into a digital signal  (paragraphs 0015-0017, 0110-0113; the processing circuit 150/151 comprises an ADC).
In regard to claim 11, note Takamiya discloses a photoelectric conversion apparatus (figures 1 & 7) comprising a photoelectric conversion circuit that outputs a signal in accordance with incident light (paragraphs 0015-0017, 0110-0113, figure 1: 21, and figure 7: 110A), and the signal processing circuit according to claim 1 which 
In regard to claim 12, note Takamiya discloses an equipment (figure 36), comprising at least any one selected from an optical system for forming an image on the photoelectric conversion apparatus (paragraph 0430, and figure 36: 720), a control apparatus that controls the photoelectric conversion apparatus (paragraphs 0431-0432, and figure 36: 730), a processing apparatus that processes a signal output from the photoelectric conversion apparatus (paragraph 0433, and figure 36: 740), a display apparatus that displays information obtained by the photoelectric conversion apparatus (paragraph 0434), a storage apparatus that stores information obtained by the photoelectric conversion apparatus (paragraph 0434).

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,071,782: note the use of an imaging device having plural ramp generators that are connected to each of the analog to digital converters.
US 2016/0205333: note the use of an imaging device having signal lines with driving elements connected to opposite ends in order to reduce signal delay and skew.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISS S YODER III/Examiner, Art Unit 2697